Tilson, Judge:
The appeals listed in schedule A, hereto attached and made a part hereof, have been submitted for decision upon a stipulation to the effect that the issues herein are the same in all material respects as the issues involved in United States v. Pitcairn, C. A. D. 334, and the record in that case has been admitted in evidence herein.
Accepting this stipulation as a statement of fact, and following the cited authority, I find and hold the proper dutiable export values of the merchandise covered by said appeals to be the appraised values less any amounts added by the importers on entry to meet advances made by the appraiser in similar cases then pending on appeal.
Judgment will be rendered accordingly.